DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office Action is in response to an application filed on 12/12/2019, in which claims 1 - 15 are pending and presented for examination.

Priority
3.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d), filed on 12/12/2019. Application 16711518 claims foreign priority to 108140527, filed 11/07/2019, and also claims foreign priority to 107144790 , filed 12/12/2018. The certified copy has been placed of record in the file.

Information Disclosure Statement
4.	The Examiner has considered the references listed on the Information Disclosure Statements (IDS) submitted on 12/12/2019 based on the provisions of 37 CFR § 1.97.  

Remarks on Restrictions
Claims 1 - 16 were pending in the present application. By the current amendment, claims 4 - 5 are canceled, claims 6 - 15 are amended, and claim 16 is withdrawn. 
 	In the April 19, 2022 Office Communication, the Examiner indicated that restriction to one of the following inventions is required under 35 U.S.C. §121: 
Invention I: Claims 1-3, drawn to an endoscope device, classified in A61B1/00124. 
Invention II: Claims 4-15, drawn to a flexible printed circuit board assembly, classified in G02B23/2484. 
Invention III: Claim 16, drawn to a flexible printed circuit board, classified in H05K1/028. 
Applicant has canceled claims 4 - 5 and amended claims 6 - 15 to depend on independent claim 1, so that claims 6 - 15 are also drawn to an endoscope device, classified in A61B1/00124. Applicant hereby elects without traverse, Invention I, i.e., original claims 1 - 3 and amended claims 6 - 15, for prosecution of the above-identified application. 
 	Examination on the merits is therefore performed and a Non-Final Office Action is issued in response to the non-allowability of the pending claims. 


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


9.	Claims 1 – 3, 6 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over Levy et al. (US 20140213850 A1), hereinafter “Levy.” 

	In regard to claim 1, Levy teaches: an endoscope device, (See Levy, Title: Compact Multi-Viewing Element Endoscope System; Abstract: present specification is directed towards endoscopes, such as colonoscopes) comprising: 
a hollow tube; (See Levy, Figs. 9A and 10A: elements 196a or 196b depicts cylindrical elements analogous to hollow tubes constituting tip section of an endoscope; See also Pars. 0513 - 0515 and Par. 0524: isometric view of a partially disassembled tip section 230b of an endoscope) and 
a flexible printed circuit board assembly disposed in the hollow tube, (See Levy, Fig. 2A and Pars. 0580: electronic circuit board assembly) including a carrier base, (See Levy, Fig. 38A and Pars. 0709: base board 3805 of an electronic circuit board assembly in accordance with one embodiment ) a flexible printed circuit board, (Levy, Fig. 18: Flexible PCB of assembly 400) an image sensing module, an light-emitting element, (Levy, Figs. 30A, 38D – 38G, and Pars. 0100 – 0104 and Par. 0111: associated image sensor and one or more illuminators like light-emitting elements) a cable module, (See Levy, Pars. 0100, 0111, Pars. 0423, 0589: flexible circuit board is connected to the main control unit via multi-wire cable (i.e., cable module) and a supporting frame; (See Levy, Pars. 0110 – 0112: supporting metal frame; Par. 0234 and Figs. 30C, 32B: illustration of a frame positioned to support and hold the lens assembly and the associated image sensor; See also Figs. 35A, 35B, 38B and 38C)
wherein the flexible printed circuit board is disposed on the carrier base, the image sensing module is coupled to the flexible printed circuit board and disposed on a sensing module carrier portion of the flexible printed circuit board, (See Levy as cited above for corresponding element) the light-emitting element is coupled to the flexible printed circuit board and disposed on [[an]]a light-emitting element carrier portion of the flexible printed circuit board, (See again Levy as cited above for corresponding element) the cable module is coupled to the flexible printed circuit board and disposed on the flexible printed circuit board, and the supporting frame is configured to support the carrier base and the light-emitting element carrier portion; (See above citations on the basis of Levy for corresponding elements such as cable module, flexible printed circuit board and supporting frame, carrier base and the light-emitting element)  
wherein the flexible printed circuit board is disposed in a curved shape on the carrier base, (See Levy, Figs. 16 – 20: configuration of how flexible printed circuit board is disposed by folding; See also Par. 0780: flexible circuit board can be folded to allow modules to be positioned; Pars. 0588 and 0821: flexible circuit board according to embodiments of the specification, may also allow components (parts) movement and maneuverability during assembly of the camera head (tip of the endoscope) while maintaining a high level of reliability. The use of the circuit board according to embodiments of the specification may also simplify the (tip) assembling process; - The folding as in Levy is not around a circular body, but would represent for the one skilled in the art an obvious design variation from the instant Application Specs) and a connector of the cable module is coupled to the flexible printed circuit board; (See Levy, Par. 0822: a flexible circuit board may be connected to the main control unit via a multi-wire cable possibly welded on the board in a designated location freeing additional space within the tip assembly and adding flexibility to cable access)  
wherein the flexible printed circuit board includes [[a]]the sensing module carrier portion, (Levy, Figs. 30A, 38D – 38G, and Pars. 0100 – 0104 and Par. 0111: associated image sensor and one or more illuminators; See also: Fig. 38A and Pars. 0709: base board 3805 of an electronic circuit board assembly in accordance with one embodiment) a first body portion, a second body portion, a third body portion, a fourth body portion (See Levy, Figs. 16 – 20: configuration of how flexible printed circuit board is disposed by folding; See also Par. 0780: flexible circuit board can be folded to allow modules to be positioned; - Fig 18, in particular, reads on the possibility of having up to four distinct areas) and [[a]]the light-emitting element carrier portion, the first body portion is connected to one side of the sensing module carrier portion, the second body portion is connected to the other side of the sensing module carrier portion and corresponds to the first body portion, the third body portion is connected to the first body portion, the fourth body portion is connected to the second body portion and the light-emitting element carrier portion is connected to the third body portion; (See Levy, Pars. 0100, 0111, Pars. 0423, 0589: flexible circuit board is connected to the main control unit via multi-wire cable (i.e., cable module); Pars. 0738, 0743: detector arrays 39134 and 3934 may each be connected to printed circuit boards. An electrical cabling may connect the printed boards to a central control system unit of the endoscope.; Par. 0822: a flexible circuit board may be connected to the main control unit via a multi-wire cable possibly welded on the board in a designated location freeing additional space within the tip assembly and adding flexibility to cable access; Par. 1116; See further Par. 0140: disclosure of various connections between flexible PCB and other component of the system such as image capture element (camera circuit board), illuminators (LED elements) and additional processing elements, plurality of interfaces)
Levy appears not to be specific about an accommodating space that is defined between the flexible printed circuit board and the carrier base, and a connector of the cable module is coupled to the flexible printed circuit board and disposed in the accommodating space; wherein, the accommodating space is defined between the fourth body portion and the carrier base, wherein, the accommodating space is defined between the fourth body portion and the carrier base, and the connector of the cable module is disposed on the fourth body portion and located in the accommodating space 
However, one ordinary skill in the art would be able to use some of the teachings of Levy to implement the above mentioned features. (Levy teaches positioning of flexible PCB, which could be applied to determining an accommodating space defined between the flexible printed circuit board and a carrier base; - Levy  teaches at Par. 0822 that a flexible circuit board may be connected to the main control unit via a multi-wire cable possibly welded on the board in a designated location freeing additional space within the tip assembly and adding flexibility to cable access; - The concept is applicable to providing a connector of the cable module that is coupled to the flexible printed circuit board and disposed in an accommodating space. Moreover, the feature: “wherein, the accommodating space is defined between the fourth body portion and the carrier base, and the connector of the cable module is disposed on the fourth body portion and located in the accommodating space,” would amount to a design variation that would not be novel to the disclosure of Levy) 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the reference of Levy and common knowledge in the field, to adapt the teachings of Levy in order to implement an endoscope device, wherein there would be beneficial effects in the design, such as heat dissipation efficiency and optimum placement of electronic elements configured at appropriate positions for the flexible printed circuit board assembly and the flexible printed circuit board, with a cable module being coupled to the flexible printed circuit board and disposed in an accommodating space. 
	
	In regard to claim 2, Levy teaches: the endoscope device according to claim 1, further comprising: a working channel disposed in the hollow tube. (See Levy, Pars. 0043 and 0044: Various surgical tools may be inserted through a working channel in the endoscope for performing different surgical procedures; See also Pars. 0065, 0109, 0149, and 0420: working channel opening are in communication via an intermediate channel for inserting medical instruments therethrough, the working channel opening being coupled with an insertion tube of an endoscope; Tip section 157 further includes a working channel 161 which may be a hollow opening configured for insertion of a surgical tool to operate )  

	In regard to claim 3, Levy teaches: the endoscope device according to claim 1, wherein the cable module further includes a plurality of wires disposed on the connector and coupled to the connector. (See Levy, Pars. 0446: dedicated control signals also delivered by wires along the endoscope; electronic interference between wires and cables may generally increase with the number of such wires along the endoscope; See also Par. 0683: electrical connector end of the endoscope;  See further Figs. 51, 52, 53A, 53B, and 54 and Pars. 0796 - 0800)

	In regard to claims 4, and 5, L those claims are cancelled and no longer under analysis.   

	In regard to claim 6, Levy teaches: the endoscope device according to claim 1, wherein the flexible printed circuit board assembly further includes: at least one electronic element disposed on the first body portion, the second body portion, or the third body portion. (Levy teaches positioning of various electronic elements (such as image sensors (cameras), illuminators, etc. ... ) associated with flexible PCB; See also Par. 0800 and Figs. 19 and 20)
 
	In regard to claim 7, Levy teaches: the endoscope device according to claim 1, wherein the flexible printed circuit board assembly further includes: a holding element disposed on the flexible printed circuit board. (See rationale applied to rejection of Claim 1 on the basis of Levy, Par. 0104: electronic circuit board comprising a plurality of viewing element holders, each viewing element holder supporting an optical lens assembly and an associated image sensor, and one or more illuminators associated with the optical lens assembly)  
 
	In regard to claim 8, Levy teaches: The endoscope device according to claim [[4]]1, wherein the light-emitting element carrier portion includes a first carrier side portion connected to the third body portion and a second carrier side portion connected to the third body portion, and the first carrier side portion and the second carrier side portion are separated from each other. (See rationale applied to rejection of Claim 6 on the basis of Levy, Par. 0800 and Figs. 19 and 20; See also Levy, Figs. 30A, 38D – 38G, and Pars. 0100 – 0104 and Par. 0111: associated image sensor and one or more illuminators like light-emitting elements) 
 
	In regard to claim 9, Levy teaches: the endoscope device according to claim 8, wherein the flexible printed circuit board assembly further includes: another light-emitting element, wherein one of the light-emitting elements is disposed on the first carrier side portion, the other one of the light-emitting elements is disposed on the second carrier side portion, and the image sensing module is located between the two light-emitting elements. (Rationale applied to rejection of Claim 8 also applies, mutatis mutandis to rejection of Claim 9, on the basis of Levy, Figs. 30A, 38D – 38G, and Pars. 0100 – 0104 and Par. 0111: associated image sensor and one or more illuminators like light-emitting elements)
  
	In regard to claim 10, Levy teaches The endoscope device according to claim [[4]]1, wherein the image sensing module includes a carrier disposed on the sensing module carrier portion and an image sensor disposed on the carrier. (See again Levy, Figs. 30A, 38D – 38G, and Pars. 0100 – 0104 and Par. 0111, as cited above in regard to associated image sensors; See also rationale(s) applied to rejection of Claim 1 and Claim 9 in regard to location of sensing module carrier portion and an image sensor)
  
	In regard to claim 11, Levy teaches The endoscope device according to claim [[4]]1, wherein the sensing module carrier portion includes a first surface and a second surface corresponding to the first surface of the sensing module carrier portion, (See Levy, Figs 16 - 19; Pars. 0594 - 0600; Pars. 0682 – 0684: disclosures related various surfaces of elements in the endoscope system) and the image sensing module is disposed on the first surface of the sensing module carrier portion; (See Levy, Figs 16 - 19; Pars. 0594 - 0600; Pars. 0682 – 0684, as cited above in regard to various surfaces of elements in the endoscope system) wherein the light-emitting element carrier portion includes a first surface and a second surface corresponding to the first surface of the light-emitting element carrier portion, (See again Levy, Figs 16 - 19; Pars. 0594 - 0600; Pars. 0682 – 0684, as cited above) and the light-emitting element is disposed on the first surface of the light-emitting element carrier portion. (See Levy, as cited above in regard to various surfaces of elements in the endoscope system, which represent variation of embodiments of the instant Application)
  
	In regard to claim 12, Levy teaches the endoscope device according to claim 11, wherein the flexible printed circuit board assemblyfurther includes: a holding element disposed on the second surface of the sensing module carrier portion. (See rationale applied to rejection of Claim 7 on the basis of Levy, Par. 0104: electronic circuit board comprising a plurality of viewing element holders, each viewing element holder supporting an optical lens assembly and an associated image sensor, and one or more illuminators associated with the optical lens assembly)
  
	In regard to claim 13, Levy teaches: The endoscope device according to claim 11, wherein the second body portion is located between the first body portion and the third body portion, the first body portion includes a first surface and a second surface corresponding to the first surface of the first body portion, (Rationale applied to above rejection of Claim 11 and Claim 12, applies also to rejection of this feature of Claim 13, since the present additional limitation does not contribute to an inventive feature of the instant Application) the second body portion includes a first surface and a second surface corresponding to the first surface of the second body portion, (The reasoning applied above also applies here, mutatis mutandis) and the third body portion includes a first surface and a second surface corresponding to the first surface of the third body portion; (See again reasoning applied to the above first additional limitation) and wherein the first surface of the first body portion faces the first surface of the second body portion, and the first surface of the third body portion faces the second surface of the second body portion. (Rationale applied to above rejection of Claim 11 and Claim 12, applies also to rejection the present feature of Claim 13, since this additional limitation amounts to no inventive feature of the instant Application)
  
	In regard to claim 14, Levy teaches: The endoscope device according to claim [[4]]1, wherein the fourth body portion includes a first surface and a second surface corresponding to the first surface of the fourth body portion, the connector of the cable assembly being disposed on the first surface of the fourth body portion. (See again reasoning applied to above Claim 13, as applied, mutatis mutandis, to the feature of the additional limitation to Claim 1 to make up Claim 14 including a fourth body portion including first surface and a second surface corresponding to the first surface of the fourth body portion, the connector of the cable assembly being disposed on the first surface of the fourth body portion; - (The latter feature representing a variation of location of a connector with respect to the surface of a given body portion of the system)) 

	In regard to claim 16, the claim is withdrawn and no longer considered for analysis.

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, which is the most relevant prior art known, does not disclose or render obvious the limitations of Claim 15, for which Levy fails to disclose: The endoscope device according to claim [[4]]1, wherein the carrier base includes a carrier board, a positioning post disposed on the carrier board, and a positioning frame disposed on the carrier board; wherein the sensing module carrier portion of the flexible printed circuit board is abutted on the carrier board; wherein the sensing module carrier portion of the flexible printed circuit board further includes a positioning hole, and the positioning post of the carrier base is disposed through in the positioning hole of the flexible printed circuit board; wherein the flexible printed circuit board is windingly disposed around the carrier board and the positioning frame of the carrier base.  


References considered but not cited
10.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
		Salman et al. (US 20140296866 A1) teaches Multiple Viewing Elements Endoscope Having Two Front Service Channels.
		Kirma et al. (US 20140309495 A1) teaches Multiple Viewing Elements Endoscope System With Modular Imaging Units.
		Krivopisk et al. (US 20140316198 A1) teaches Circuit Board Assembly of a Multiple Viewing Elements Endoscope.
	
		Vidas et al. (US 20150208900 A1) teaches Interface Unit In A Multiple Viewing Elements Endoscope System.
	

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 7:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571-272-3963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Berteau Joisil/
Examiner, Art Unit 2487

/MD N HAQUE/Primary Examiner, Art Unit 2487